DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6, 13 and 20 are objected to because of the following informalities: “cause the third playback device the join the second audio playback configuration”, Applicant probably meant to use “to” instead of “the”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of Patent No. US 10536777 B2 because they are obvious variants of each other: although claims 6, 13 and 20 of the instant case recite limitations such as “cause the third playback device to join the 

US 10536777 B2
Instant
1. A first playback device comprising: a network interface; one or more speakers; one or more processors; and tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the first playback device to perform a method comprising: playing, via the one or more speakers, audio content at a first volume level as part of a first audio playback configuration that consists of a first zone that includes the first playback device; storing, in a data storage, the first volume 
2. The first playback device of claim 1, wherein the first zone consists of the first playback device. 
3. The first playback device of claim 1, wherein the first zone consists of the first 
4. The first playback device of claim 3, wherein the method further comprises: in response to receiving the command to play audio as part of the first audio playback configuration: sending one or more instructions to (i) cause the second playback device leave the second audio playback configuration, and (ii) adjust the second playback device to play audio content at the identified first volume level as part of the first audio playback configuration. 
5. The first playback device of claim 1, wherein the first zone consists of the first playback device and a subwoofer playback device configured into a bonded zone to play respective frequency components of the audio content. 
6. The first playback device of claim 1, wherein the method further comprises: determining the second volume level based on a volume level of a group coordinator of the second audio playback configuration, and wherein the first playback device adjusts the first playback device to play audio content at the second volume level as part of the second audio playback configuration 
7. The first playback device of claim 1, wherein the method further comprises: receiving, via the network interface, an instruction to join the second audio playback configuration, and wherein the first playback device joins the second audio playback configuration based on the instruction. 
8. A tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first playback device to perform a method comprising: playing, via one or more speakers of the first playback device, audio content at a first volume level as part of a first audio playback configuration that consists of a first zone that includes the first playback device; storing, in a data storage of the first playback device, the first volume level in association with the first audio playback configuration; joining a second audio playback configuration comprising the first zone and a second zone configured to play back in synchrony, wherein the second zone includes a second playback device; adjusting the first playback device to play audio 
9. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device. 
10. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair to play respective channels of stereo audio content. 
11. The tangible, non-transitory, computer-readable media of claim 10, wherein the method further comprises: in 
12. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device and a subwoofer playback device configured into a bonded zone to play respective frequency components of the audio content. 
13. The tangible, non-transitory, computer-readable media of claim 8, wherein the method further comprises: determining the second volume level based on a volume level of a group coordinator of the second audio playback configuration, and wherein the first playback device adjusts the first playback device to play audio content at the second volume level as part of the second audio playback configuration in response to determining the second volume level based on the volume level of a group coordinator of the second audio playback configuration. 

15. A method comprising: a first playback device playing, via one or more speakers of the first playback device, audio content at a first volume level as part of a first audio playback configuration that consists of a first zone that includes the first playback device; the first playback device storing, in a data storage of the first playback device, the first volume level in association with the first audio playback configuration; the first playback device joining a second audio playback configuration comprising the first zone and a second zone configured to play back in synchrony, wherein the second zone includes a second playback device; the first playback device adjusting the first playback device to play audio content at a second volume level as part of the second audio playback configuration; while the first playback device is playing audio at the second volume level as part of the second audio playback configuration, 
16. The method of claim 15, wherein the first zone consists of the first playback device. 
17. The method of claim 15, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair to play respective channels of stereo audio content. 
18. The method of claim 17, wherein the method further comprises: in response to receiving the command to play audio as part of the first audio playback configuration: sending one or more instructions to (i) cause the second playback device leave the second audio playback configuration, and (ii) adjust 
19. The method of claim 15, wherein the first zone consists of the first playback device and a subwoofer playback device configured into a bonded zone to play respective frequency components of the audio content. 
20. The method of claim 15, wherein the method further comprises: determining the second volume level based on a volume level of a group coordinator of the second audio playback configuration, and wherein the first playback device adjusts the first playback device to play audio content at the second volume level as part of the second audio playback configuration in response to determining the second volume level based on the volume level of a group coordinator of the second audio playback configuration. 



3. The first playback device of claim 1, wherein the first volume level is inaudible, and wherein adjusting the first playback device to play audio content at the second volume level that is based on the volume level of the second playback device comprises adjusting the first playback device to play audio content to play audio content at a particular second volume level that is audible. 
4. The first playback device of claim 1, wherein the first zone consists of the first playback device. 
5. The first playback device of claim 1, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair to play respective channels of stereo audio content. 
6. The first playback device of claim 5, wherein the functions further comprise: cause the third playback device the join the second audio playback configuration, and (ii) adjust the third playback device to play audio content at the second volume level as part of the second audio playback configuration. 
7. The first playback device of claim 1, wherein the first zone consists of the first playback device and a subwoofer playback device configured into a bonded zone to play respective frequency components of the audio content. 
8. A tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first playback device to perform functions comprising: while in a first audio playback configuration that consists of a first zone that includes the first playback device, playing, via one or more speakers of the first playback device, audio content at a first volume level; storing the first volume level in association with the first audio playback configuration; receiving, via a network interface of the first playback device, data 
9. The tangible, non-transitory, computer-readable media of claim 8, wherein 
10. The tangible, non-transitory, computer-readable media of claim 8, wherein the first volume level is inaudible, and wherein adjusting the first playback device to play audio content at the second volume level that is based on the volume level of the second playback device comprises adjusting the first playback device to play audio content to play audio content at a particular second volume level that is audible. 
11. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device. 
12. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair to play respective channels of stereo audio content. 
cause the third playback device the join the second audio playback configuration, and (ii) adjust the third playback device to play audio content at the second volume level as part of the second audio playback configuration. 
14. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device and a subwoofer playback device configured into a bonded zone to play respective frequency components of the audio content. 
15. A method to be performed by a first playback device, the method comprising: while in a first audio playback configuration that consists of a first zone that includes the first playback device, playing, via one or more speakers of the first playback device, audio content at a first volume level; storing the first volume level in association with the first audio playback configuration; receiving, via a network interface of the first playback device, data 
16. The method of claim 15, wherein adjusting the first playback device to play audio 
17. The method of claim 15, wherein the first volume level is inaudible, and wherein adjusting the first playback device to play audio content at the second volume level that is based on the volume level of the second playback device comprises adjusting the first playback device to play audio content to play audio content at a particular second volume level that is audible. 
18. The method of claim 15, wherein the first zone consists of the first playback device. 
19. The method of claim 15, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair to play respective channels of stereo audio content. 
20. The method of claim 19, wherein the method further comprises: based on receiving the data representing instructions to change to the second audio playback configuration: sending one or the third playback device the join the second audio playback configuration, and (ii) adjust the third playback device to play audio content at the second volume level as part of the second audio playback configuration. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,045,123 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the subject matter as that of the cited patent US10045123 B2 with obvious wording variations. 

US10045123 B2
Instant
1. A first playback device comprising: a network interface; one or more speakers; one or more processors; and tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the playback device to perform a method comprising: playing, via the one or more speakers, audio content at a first volume level as part of a first audio playback group configuration comprising the first playback device and a second playback device 
    2. The first playback device of claim 1, wherein playing audio content at the second volume level as part of the second audio playback group configuration comprises playing a particular audio 
    3. The first playback device of claim 1, wherein the method further comprises: before playing audio content at the first volume level as part of the first audio playback group configuration and before joining the second audio playback group configuration, receiving, via the network interface, a command to join the first audio playback group configuration; and receiving a command to adjust the first playback device to play audio content at the first volume level. 
    4. The first playback device of claim 1, wherein the method further comprises: identifying, in the data storage, the second volume in association with the second audio playback group configuration, and wherein the first playback device adjusts the first playback device to play audio content at the second volume level as part of the second audio playback group configuration in response to identifying, in the data storage, the second volume in association with the second audio playback group configuration. 

    6. The first playback device of claim 1, wherein the second audio playback group configuration comprises the first playback device and a third playback device. 
    7. The first playback device of claim 1, wherein the second audio playback group configuration consists of the first playback device. 
    8. The first playback device of claim 1, wherein the method further comprises: determining the second volume level based on a volume level of a group coordinator of the second audio playback group configuration, and wherein the first playback device adjusts the first playback device to play audio content at the second volume level as part of the second audio playback group configuration in response to determining the second volume level based on the volume level of a group 
    9. A non-transitory computer-readable medium having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first playback device to perform a functions comprising: playing, via one or more speakers, audio content at a first volume level as part of a first audio playback group configuration comprising the first playback device and a second playback device configured to play back in synchrony; storing in a data storage, the first volume level in association with the first audio playback group configuration; joining a second audio playback group configuration, wherein the second audio playback group configuration excludes the second playback device; adjusting the playback device to play audio content at a second volume level as part of the second audio playback group configuration; while the first playback device is playing audio at the second volume level as part of the second audio playback group configuration, receiving, via a network interface of the playback device, a command to play audio content as part of the first audio playback group configuration; and in response to receiving the command to play audio as part of the first audio playback group 
    10. The non-transitory computer-readable medium of claim 9, wherein playing audio content at the second volume level as part of the second audio playback group configuration comprises playing a particular audio track, and wherein the command to play audio as part of the first audio playback group configuration comprises a command to play a different audio track. 
    11. The non-transitory computer-readable medium of claim 9, wherein the functions further comprise: before playing audio content at the first volume level as part of the first audio playback group configuration and before joining the second audio playback group configuration, receiving, via the network interface, a command to join the first audio playback group configuration; and receiving a command to adjust the playback device to play audio content at the first volume level. 
    12. The non-transitory computer-readable medium of 
    13. The non-transitory computer-readable medium of claim 9, wherein the second audio playback group configuration comprises the first playback device and a third playback device. 
    14. The non-transitory computer-readable medium of claim 9, wherein the second audio playback group configuration consists of the first playback device. 
    15. The non-transitory computer-readable medium of claim 9, wherein the functions further comprise: receiving a command to play audio content at the second volume level, and wherein the first playback device adjusts the first playback device to play audio content at the second volume level as part of the second audio playback group configuration in response to 
    16. A method comprising: playing, via a first playback device, audio content at a first volume level as part of a first audio playback group configuration comprising the first playback device and a second playback device configured to play back in synchrony; storing, via the first playback device in a data storage, the first volume level in association with the first audio playback group configuration; joining, by the first playback device, a second audio playback group configuration, wherein the second audio playback group configuration excludes the second playback device; playing, via the first playback device, audio content at a second volume level as part of the second audio playback group configuration; while the first playback device is playing audio at the second volume level as part of the second audio playback group configuration, receiving, via a network interface of the first playback device, a command to play audio content as part of the first audio playback group configuration; and in response to receiving the command to play audio as part of the first audio playback group configuration: the playback device (i) joining the first audio playback group 
    17. The method of claim 16, wherein playing audio content at the second volume level as part of the second audio playback group configuration comprises playing a particular audio track and wherein the command to play audio as part of the first audio playback group configuration comprises a command to play a different audio track. 
    18. The method of claim 16, further comprising: receiving a command to join the first audio playback group configuration; and receiving a command to adjust the playback device to play audio content at the first volume level, and wherein the first playback device plays audio content at the second volume level as part of the second audio playback group configuration in response to receiving the command to play audio content at the second volume level. 
    19. The method of claim 16, further comprising: identifying, in the data storage, the second volume in association with the second audio playback group 
    20. The method of claim 16, wherein the second audio playback group configuration comprises the first playback device and a third playback device. 
    21. The method of claim 16, wherein the second audio playback group configuration consists of the first playback device. 


2. The first playback device of claim 1, wherein adjusting the first playback device to play audio content at the second volume level that is based on the volume level of the second playback device comprises adjusting the first playback device to play audio content to play audio content at a particular second volume level that is the same volume level as the volume level of the second playback device. 
3. The first playback device of claim 1, wherein the first volume level is inaudible, and wherein adjusting the first playback device to play audio content at the second volume level that is based on the volume level of the second playback device comprises adjusting the first playback device to play audio content to play audio content at a particular second volume level that is audible. 
4. The first playback device of claim 1, wherein the first zone consists of the first playback device. 
5. The first playback device of claim 1, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair to play respective channels of stereo audio content. 

7. The first playback device of claim 1, wherein the first zone consists of the first playback device and a subwoofer playback device configured into a bonded zone to play respective frequency components of the audio content. 
8. A tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first playback device to perform functions comprising: while in a first audio playback configuration that consists of a first zone that includes the first playback device, playing, via one or more speakers of the first playback device, audio content at a first volume level; storing the first volume level in association with the first audio playback configuration; 

10. The tangible, non-transitory, computer-readable media of claim 8, wherein the first volume level is inaudible, and wherein adjusting the first playback device to play audio content at the second volume level that is based on the volume level of the second playback device comprises adjusting the first playback device to play audio content to play audio content at a particular second volume level that is audible. 
11. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device. 
12. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair 
13. The tangible, non-transitory, computer-readable media of claim 12, wherein the functions further comprise: based on receiving the data representing instructions to change to the second audio playback configuration: sending one or more instructions to (i) cause the third playback device the join the second audio playback configuration, and (ii) adjust the third playback device to play audio content at the second volume level as part of the second audio playback configuration. 
14. The tangible, non-transitory, computer-readable media of claim 8, wherein the first zone consists of the first playback device and a subwoofer playback device configured into a bonded zone to play respective frequency components of the audio content. 
15. A method to be performed by a first playback device, the method comprising: while in a first audio playback configuration that consists of a first zone that includes the first playback device, playing, via one or more speakers of the first playback device, audio content at a first volume level; storing the first volume level in association with the first audio playback configuration; 

17. The method of claim 15, wherein the first volume level is inaudible, and wherein adjusting the first playback device to play audio content at the second volume level that is based on the volume level of the second playback device comprises adjusting the first playback device to play audio content to play audio content at a particular second volume level that is audible. 
18. The method of claim 15, wherein the first zone consists of the first playback device. 
19. The method of claim 15, wherein the first zone consists of the first playback device and a third playback device configured into a stereo pair to play respective channels of stereo audio content. 
20. The method of claim 19, wherein the method further comprises: based on receiving the data representing 




Claims 1-20 would be allowable if they overcome the ODP rejections and the objection to claims 6, 13 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/                Supervisory Patent Examiner, Art Unit 2654